Citation Nr: 1111149	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-39 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2010, a hearing was held before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, a current bilateral hearing loss disability is related to noise exposure during military service.

2.  Resolving all reasonable doubt in the Veteran's favor, a current tinnitus disability is related to noise exposure during military service tinnitus.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims for service connection for bilateral hearing loss and tinnitus are being granted, as discussed below.  As such, the Board finds that any error related to the VCAA on these claims is moot.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

These records are also silent for any complaints or findings of tinnitus.   On the pre-enlistment audiology examination in January 1972, audiological evaluation showed hearing threshold acuity as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 5 0 0 0 0 LEFT 10 0 0 0 0

At the time of his June 1976 service separation examination, audiological evaluation showed hearing threshold acuity as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 10 0 0 0 5 LEFT 5 10 5 15 10

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was electronics maintenance.  The related civilian occupation was airplane electrician foreman.

The Veteran was afforded a VA audio examination in February 2009.  The examination report reveals that the test results were not reported because they were not believed to be reflective of the Veteran's best efforts; there was poor agreement between the Veteran's observed communication ability and his test responses; and the Veteran failed to comply with the test procedures.

At a November 2009 VA audio consultation, the Veteran reported gradual difficulty understanding and hearing with background noise and high pitched-voices.  He reported noise exposure as a military electrician that worked around jets.  He also reported constant bilateral tinnitus that is bothersome.  Objectively, he was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 15, 25, 50, and 40 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were listed as 5, 15, 25, 50, and 40 decibels.  Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The audiologist diagnosed the Veteran with a mild to moderate high frequency sensorineural hearing loss in the right ear and a mild to moderately severe high frequency sensorineural hearing loss in the left ear.  

At the Veteran's March 2010 hearing, he testified that he had in-service acoustic trauma working as an electrician on the A-6 Intruder jet.  He noted that that particular jet has an extremely high-pitched ring, particularly when the engines are turning.  As an electrician, many times he had to "sync the engines" so that both engines were putting out the same amount of power at the same time.  The Veteran stated that to do that, one literally had to stick their head between the two engines while they were running at high power, and sometimes this activity could take up to an hour.  He noted that although he had hearing protection, quite often it was damaged.  

The Veteran also testified that he did not have difficulties with his hearing before he entered active duty service.  Rather, he first started to experience a diminished level of hearing around the same time as he noticed the tinnitus (i.e. while working on the jets).  He also indicated that others noticed that he did not hear as well, immediately after he left military service.  He stated that he was told he had the television up too loud all of the time, and he could not hear his wife (whom he married two years after he left the service) when she tried to talk to him if they were in separate rooms.  He further testified that for years he has had trouble understanding or hearing higher-pitched sounds, especially talking to young women, and has become somewhat of a lip-reader.  The Veteran also testified that he first noticed the ringing in his ears during active duty service while working on the jets and he did not have this problem before he entered service.  The ringing in his ears had been present continuously since discharge. 

Analysis

I. Bilateral hearing loss 

The November 2009 VA audio consult results reflect a bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  Thus, the requirement that a current disability be present is satisfied.  

The Board has considered the Veteran's testimony concerning in-service noise exposure and his documented duty assignment.  In giving due consideration to the circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  The Veteran has reported the onset of hearing loss in service and reports a continuity of difficulty with his hearing acuity since.  The Veteran is certainly competent to testify as to having problems with his hearing in service.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, although the service treatment records do not reflect a bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385, the discharge examination does reflect a worsening, albeit only slightly, in the Veteran's pure tone thresholds when compared to the enlistment audiologic examination.  

The Veteran is competent to report a continuity of symptomatology since service; and such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As his testimony of onset of hearing loss in service with a continuity of symptoms since is consistent with the evidence of record and does not lack facial plausibility, the Board finds his testimony to be credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  As such, service connection is warranted.  

II. Tinnitus

The Board acknowledges that the Veteran's in-service duties and MOS could have exposed him to in-service noise exposure.  The Veteran has reported the onset of ringing in his ears in service and reports a continuity of similar symptoms since.  He is certainly competent to testify as to ringing in his ears in service.  Layno, 6 Vet. App. at 470.  He is also competent to report a continuity of symptomatology since service; and such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr, 21 Vet. App. 303 (2007); Caluza, 7 Vet. App. 498 (1995).

In view of the totality of the evidence, including the Veteran's documented MOS and conceded in-service noise exposure, his current complaint of tinnitus and credible testimony that it began during service and persisted thereafter, and the November 2009 VA audiology consult finding of constant bilateral tinnitus, the Board finds that tinnitus is as least as likely as not due to noise exposure during active service.  Resolving reasonable doubt in his favor, the Board finds that the evidence supports service connection for tinnitus.  38 U.S.C.A. § 5107(b).  As such, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


